Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 11/17/2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 16, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “a ratio of a spot size of the welding joint to a size of the contact region is smaller than 0.2” in lines 13-14. The claim also recites “more preferably smaller than 0.1 and more preferably smaller than 0.05” in lines 14-15,l which is the narrower statement of the range/limitation. Thus, claim 16 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, the claim is being examined under the limitation of “a ratio of a spot size of the welding joint to a size of the contact region is smaller than 0.2”.
Regarding claims 17-19, claims 17-19 are rejected by virtue of their dependence on the rejected claim 16.
Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 as written is dependent upon claim 1, specifically “the method according to claim 1”. Claim 15, however, fails to further limit the subject matter, i.e. the method for connecting a metal sheet at least partially to a busbar, of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Capostagno et al. (US20180045232A1), hereinafter Capostagno.
	Regarding claims 1 and 15, Capostagno teaches (Fig. 15) a method for connecting a metal sheet (first metal part 151) at least partially to a busbar (second metal part 152) ([0119]) comprising providing the metal sheet (151), having a thickness (thickness 143) of less than 300 µm ([0202] lines 1-4), and the busbar (152), arranging the metal sheet (151) at least partially on the busbar (152) for forming a contact region and welding the metal sheet (151) to the busbar (152) by using laser light (laser beam 62) for forming at least one welding joint (weld 3) within the contact region, wherein laser pulses (laser pulses 161) are used for forming the at least one welding joint (3) ([0120]).
	Regarding claim 2, Capostagno further teaches that the metal sheet (151) is at least a part of a flexible printed circuit ([0119]).
Regarding claim 3, Capostagno further teaches that the laser pulses (161) have a pulse duration between 0.1 ns and 800 ns ([0106]).
claim 4, Capostagno further teaches (Fig. 1) that a plurality of welding joints (3) is realized within the contact region, wherein the welding joints (3) are spatially separated from each other ([0097]-[0099]).
Regarding claim 5, Capostagno further teaches (Fig. 1) that the plurality of welding joints (3) is grouped ([0097]-[0099]).
	Regarding claim 7, Capostagno further teaches (Fig. 29) that prior to welding a surface treatment (coating 293) is realized on at least one part of the busbar (152) ([0196]-[0197]).
	Regarding claim 9, Capostagno further teaches (Fig. 4) that the spot size of the welding joint (3) is between 0.01 mm2 and 5 mm2 ([0202] “The weld was in the shape of the spiral, shown with reference to Fig. 2, with…a diameter 4 of 1mm” a spiral, and thus circular, weld spot with a diameter of 1 mm has an area spot size of approximately 3.14mm2).
	Regarding claim 11, Capostagno further teaches (Figs. 1 and 15) that the welding joints (3) of the group of welding joints (3) are at least partially arranged in a row ([0097]-[0099]).
	Regarding claim 12, Capostagno further teaches (Fig. 29) that the busbar (152) is coated and/or plated with a metal layer (coating 293) ([0196]-[0197]).
Regarding claim 13, Capostagno further teaches (Fig. 29) the metal sheet (151) outside the connection region extends slanted or curved relative to an outer surface of the busbar (152/tab 291) (see shape of 151/291 in Fig. 29; [0196]).
	Regarding claim 14, Capostagno further teaches (Figs. 2 and 15) a cross section of the welding joint is at least partially rectangularly, elliptically, triangularly, and/or circularly shaped ([0099]; [0202]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 10, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Capostagno in view of Rittner (US20050269299A1).
Regarding claim 6, Capostagno teaches all of the elements of the current invention as described above except that prior to welding the metal sheet to the busbar, at least the contact region of the metal sheet is fixed to the busbar for forming a gap-free arrangement in the contact region.
Rittner teaches (Fig. 1) a method of welding a metal foil (foil 1) to a cylindrical metal pin (pin 2) using weld joints (weld spots 3) created by laser pulses, wherein prior to welding the metal foil (1) to the metal pin (2), at least the contact region of the metal foil (1) is fixed to the metal pin (2) for forming a gap-free arrangement in the contact region ([0011] “To be welded together, the molybdenum foil 1 and the molybdenum pin 2 are clamped in a holder, arranged such that they overlap and are in contact with one another.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Capostagno to incorporate the teachings of Rittner to include that prior to welding the metal sheet to the busbar, at least the contact region of the metal sheet is fixed to the busbar for forming a gap-free arrangement in the contact region. Doing so ensures they remain overlapping and in contact with one another throughout the welding process ([0011]).
claims 8 and 10, Capostagno teaches all of the elements of the current invention as described above except that a ratio of a spot size of the welding joint to a size of the contact region is smaller than 0.2 and that the size of the contact region is between 1 mm2 and 80 mm2.
	Rittner teaches that the diameter of the laser, and thus the weld spot, is 0.1 mm ([0011]), which correlates to a spot size of about 0.031 mm2. Rittner further teaches that the diameter of the cylindrical pin being welded is 0.78mm ([0011]), which correlates to a cross sectional area of the contact region of about 1.91 mm2. There, a ratio of the spot size of the welding joint, 0.031 mm2, to a size of the contact region, 1.91 mm2, is 0.016, which is smaller than 0.2.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Capostagno to incorporate the teachings of Rittner to include that a ratio of a spot size of the welding joint to a size of the contact region is smaller than 0.2 and that the size of the contact region is between 1 mm2 and 80 mm2. Doing so prevents any holes to form in the metal foil as a result of overheating ([0007] lines 6-12).
Regarding claim 16, Capostagno further teaches (Fig. 15) a method for connecting a metal sheet (151) at least partially to a busbar (152) ([0119]), comprising providing the metal sheet (151), having a thickness (143) of between 10 and 100 µm ([0202] lines 1-4), and wherein the metal sheet (143) is at least a part of a flexible printed circuit ([0119]), and the busbar (152), arranging the metal sheet (151) at least partially on the busbar (152) for forming a contact region and welding the metal sheet (151) to the busbar (152) by using laser light (62) for forming at least one welding joint (3) within the contact region, wherein laser pulses (161) having a pulse duration between 0.1 ns and 800 ns ([0106]) are used for forming the at least one welding joint (3) ([0120]).
	Capostagno does not teach that the contact region has a size of between 1 mm2 and 80 mm2 and that a ratio of a spot size of the welding joint to a size of the contact region is smaller than 0.2.
2. Rittner further teaches that the diameter of the cylindrical pin being welded is 0.78mm ([0011]), which correlates to a cross sectional area of the contact region of about 1.91 mm2. There, a ratio of the spot size of the welding joint, 0.031 mm2, to a size of the contact region, 1.91 mm2, is 0.016, which is smaller than 0.2.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Capostagno to incorporate the teachings of Rittner to include that a ratio of a spot size of the welding joint to a size of the contact region is smaller than 0.2 and that the size of the contact region is between 1 mm2 and 80 mm2. Doing so prevents any holes to form in the metal foil as a result of overheating ([0007] lines 6-12).
	Regarding claim 17, the combination of Capostagno and Rittner teaches all of the elements of the current invention as described above. Capostagno further teaches (Fig. 1) that a plurality of welding joints (3) is realized within the contact region, wherein the welding joints (3) are spatially separated from each other ([0097]-[0099]).
	Regarding claim 18, the combination of Capostagno and Rittner teaches all of the elements of the current invention as described above. Capostagno does not teach that prior to welding the metal sheet to the busbar, at least the contact region of the metal sheet is fixed to the busbar for forming a gap-free arrangement in the contact region.
Rittner teaches (Fig. 1) a method of welding a metal foil (foil 1) to a cylindrical metal pin (pin 2) using weld joints (weld spots 3) created by laser pulses, wherein prior to welding the metal foil (1) to the metal pin (2), at least the contact region of the metal foil (1) is fixed to the metal pin (2) for forming a gap-free arrangement in the contact region ([0011] “To be welded together, the molybdenum foil 1 and the molybdenum pin 2 are clamped in a holder, arranged such that they overlap and are in contact with one another.”).

	Regarding claim 19, the combination of Capostagno and Rittner teaches all of the elements of the current invention as described above. Capostagno further teaches (Figs. 1 and 15) that the welding joints (3) of the group of welding joints (3) are at least partially arranged in a row ([0097]-[0099]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763